      Case 1:20-cv-10208-LGS-KHP Document 57 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      8/5/2021
 LISA RUBIN,
                                                                              ORDER
                                        Plaintiff,
                                                                     20-CV-10208 (LGS) (KHP)
                         -against-


  NEW YORK CITY BOARD OF EDUCATION, et al.,


                                       Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

       This case has been referred to the undersigned for case management. Therefore, all

correspondence should be addresses to Judge Parker. The Court previously ordered Plaintiff

not to submit filings with the Court until after the Initial Case Management Conference.

(See ECF No. 39.) Plaintiff’s filing at ECF No. 54 is in contravention of that order. Accordingly,

the Clerk is respectfully requested to strike ECF No. 54 from the docket. The Court will permit

Plaintiff ample time to present issues at the Initial Case Management Conference. Plaintiff shall

not submit anything else to the Court before the conference Tuesday, October 12, 2021 at

11:00 a.m. (See ECF. No. 46.)

        The Clerk of Court is respectfully requested to mail a copy of this order to the Pro-se

litigant at the following address: Lisa Rubin 677 Kent Avenue Teaneck, NJ 07766 and to mail a

copy of this order, and the complaint to the New York City Law Department 100 Church Street

New York, NY 10007.

       The Clerk of Court is respectfully requested to strike ECF No. 54 from the docket.
     Case 1:20-cv-10208-LGS-KHP Document 57 Filed 08/05/21 Page 2 of 2




Dated: New York, New York
       August 5, 2021
                                  SO ORDERED.



                                  ________________________________
                                  KATHARINE H. PARKER
                                  United States Magistrate Judge




                                     2
